Exhibit 10.11

TARGACEPT, INC.

RETENTION AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of the      day of
             201    , by and between Targacept, Inc., a Delaware corporation
(the “Company”), and                     , an employee of the Company (the
“Employee”).

R E C I T A L S :

WHEREAS it is critical that the Company retain its employees to facilitate the
achievement of important Company goals and, accordingly, the Company desires to
provide additional incentive to the Employee to remain employed by the Company
and provide valuable services;

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. Retention Benefit. If (a) the Employee is employed by the Company,
any parent or subsidiary of the Company or any successor to the Company on
September 30, 2013, or (b) the Company, any parent or subsidiary of the Company
or any successor to the Company terminates the Employee’s employment prior to
September 30, 2013 for any reason other than for “Cause” (as that term is
defined in the Targacept, Inc. 2006 Stock Incentive Plan, as amended and
restated through March 9, 2011, as                     ), then the Company will
pay the Employee the sum of                                         
($        ) (the “Retention Award”). Such payment shall be made (without
interest) within thirty (30) days following the date, if any, that that the
condition set forth in either clause (a) or clause (b) above is met; provided
that, in the case of clause (b) and notwithstanding anything herein to the
contrary, no Retention Award shall be due or payable unless Employee shall have
executed and delivered to the Company a Release within such thirty (30) day
period. “Release” means a general waiver and release, in a form determined by
the Company, discharging the Company, its affiliates and its and their
respective officers, directors, employees, agents, attorneys and representatives
and the heirs, predecessors, successors and assigns of all of the foregoing from
any and all claims, actions, causes of action or other liability, whether known
or unknown, contingent or fixed, arising out of or in any way related to the
Retention Award (including, without limitation, any claims under the Agreement,
other than the Company’s obligation to pay the consideration as provided in this
Agreement). The determination of whether a termination is for Cause has occurred
shall be made by the Compensation Committee of the Company’s Board of Directors
(the “Committee”) acting in good faith.

Section 2. No Right to Continued Employment; Forfeiture. Nothing contained in
this Agreement shall be construed as conferring upon the Employee the right or
imposing upon him the obligation to continue in the employment of the Company,
nor shall it limit the right of the Company to terminate the Employee’s
employment at any time for any reason or for no reason. If the Employee’s
employment terminates other than in accordance with the conditions described in
Section 1 (whether by the Company or the Employee, and whether voluntary or
involuntary), the Employee will forfeit his right to any portion of the
Retention Award.



--------------------------------------------------------------------------------

Section 3 No Trust Fund. The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the Employee. Such
payments shall be made from the general funds of the Company. The Company shall
not be required to establish or maintain any special or separate fund or
otherwise to segregate assets to assure that such payments shall be made, and
the Employee shall not have any interest in any particular assets of the Company
by reason of its obligations hereunder. Nothing contained in this Agreement
shall create or be construed as creating a trust of any kind or any other
fiduciary relationship between the Company and the Employee or any other person.
To the extent that any person acquires a right to receive payment from the
Company, such right shall be no greater than the right of an unsecured creditor
of the Company.

Section 4. Facility of Payments. If it appears that the Employee shall, at the
time any payment hereunder is due, be incapacitated so that the recipient cannot
legally receive or acknowledge receipt of the payments, then the Company at its
option may make the payment to the legal guardian, attorney in fact, or other
person with whom such recipient is residing, and such payment shall be in full
satisfaction of the Company’s obligations hereunder with respect to such
payment.

Section 5. Administration by Committee. The Agreement shall be administered by
the Committee. The Committee shall be responsible for the general administration
and interpretation of the Agreement and for carrying out its provisions, except
to the extent that the Committee delegates ministerial authority to a designee.
The Committee shall have the authority to interpret and construe the provisions
of the Agreement and to decide any dispute which may arise regarding the rights
of the Employee or the Company hereunder, which determinations shall be binding
and conclusive upon all interested persons.

Section 6. No Assignment or Transfer by the Employee. None of the rights,
benefits, obligations or duties under this Agreement may be assigned or
transferred by the Employee, except by will or under the laws of descent and
distribution. Any purported assignment or transfer by any the Employee shall be
void.

Section 7. Right of Offset. Notwithstanding any other provision of the
Agreement, the Company may (subject to any considerations under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)), at any time reduce
the amount of any payment or benefit otherwise payable to or on behalf of the
Employee by the amount of any obligation of the Employee to the Company, and, by
entering into this Agreement, the Employee shall be deemed to have consented to
such reduction.

Section 8. Binding Agreement: This Agreement shall be binding upon and inure to
the benefit of the Employee, his executors, administrators, heirs and next of
kin, and the Company, its successors and assigns.

Section 9. Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this

 

2



--------------------------------------------------------------------------------

Agreement, except by written instrument of the party charged with such waiver,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

Section 10. Withholding; Payroll Taxes. To the extent required by law in effect
at the time of any payment or accrual of benefits pursuant to the terms of this
Agreement, the Company shall withhold from payments made hereunder (or other
compensation payable to the Employee) the taxes required to withheld by the
federal or any state or local government.

Section 11. Amendment; Termination. Except as otherwise provided in this
Section 11, this Agreement may not be amended or terminated except by an
instrument in writing signed by both parties. Notwithstanding the foregoing, the
Company shall have unilateral authority to amend this Agreement to the extent
necessary to comply with applicable laws, rules and regulations (including but
not limited to Code Section 409A).

Section 12. Severability; Reformation. In case any one or more of the provisions
or part of a provision contained in this Agreement shall for any reason be held
to be invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of this Agreement in any other jurisdiction or any
other provision or part of a provision of this Agreement, but this Agreement
shall be reformed and construed in such jurisdiction as if such invalid or
illegal or unenforceable provision or part of such a provision had never been
contained herein, and such provision or part thereof shall be reformed so that
it will be valid, legal and enforceable in such jurisdiction to the maximum
extent possible.

Section 13. Compliance with Recoupment and Other Policies or Agreements. As a
condition to entering into this Agreement, the Employee agrees that he shall
abide by all provisions of any compensation recovery policy and/or other similar
policies maintained by the Company, each as in effect and applicable to the
Employee from time to time. In addition, the Employee shall be subject to such
compensation recovery, recoupment, forfeiture or other similar provisions as may
apply at any time to the Employee under applicable law, rule or regulation.

Section 14. Governing Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the laws of the State of North
Carolina, without regard to the conflicts of laws provisions of any state.

Section 15. Compliance with Code Section 409A. The parties intend that this
Agreement comply with, or be exempt from, Code Section 409A, and all rules,
regulations, and other similar guidance issued thereunder, to the extent that
they are reasonably determined to be subject to Code Section 409A. In the event
that the Company (or a successor thereof) has any stock which is publicly traded
on an established securities market or otherwise, distributions to the Employee
if he is a “specified employee” (as defined under Code Section 409A), upon a
separation from service may only be made on a date that is more than six months
after the date of separation from service (or, if earlier than the end of the
six-month period, the date of death of the specified employee) (with such
payments being made during the seventh month following

 

3



--------------------------------------------------------------------------------

separation from service), if and to the extent required under Code Section 409A.
Further, (a) in the event that Code Section 409A requires that any special
terms, provisions or conditions be included in the Agreement, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of the Agreement, and (b) terms used in the Agreement shall be construed
in accordance with Code Section 409A if and to the extent required. Further, in
the event that the Award shall be deemed not to comply with Code Section 409A,
then neither the Company, the Board nor its or their designees or agents shall
be liable to any Employee or other person for actions, decisions or
determinations made in good faith.

Section 16. Tax Consequences. The Company has made no warranties or
representations to the Employee with respect to the tax consequences (including,
without limitation, income tax consequences) related to this Agreement or the
Retention Award, and the Employee is in no manner relying on the Company or its
representatives for an assessment of such tax consequences. The Employee
acknowledges that there may be adverse tax consequences upon the receipt of the
Retention Award and that the he has been advised that he should consult with his
own attorney, accountant and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Employee also acknowledges that
the Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Employee

Section 17. Entire Agreement. This Agreement represents the entire agreement of
the parties with respect to the subject matter hereof and expressly supersedes
all previous communications, understandings, commitments and agreements by or
between the parties, whether written, oral or otherwise, related to the subject
matter hereof.

Section 18. Gender. The use of any of the masculine, feminine or neuter gender
herein shall be construed also to include each of the other genders.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by and in behalf of the
parties effective as of the day and year first above written.

 

TARGACEPT, INC. By:  

 

 

Title:

 

Printed Name:  

 

Date executed:  

 

 

Attest:

 

Secretary

 

EMPLOYEE

 

  (SEAL)

 

    Date executed:    

 

 

5